DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed June 15, 2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
The indicated allowability of claims 63-82 is withdrawn in view of the newly discovered reference(s) to Giovannoli (US 20050283141).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 63-66 and 68-82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Giovannoli (US 20050283141).
Regarding claim 63, Giovannoli discloses a method comprising: configuring a resection device (entire apparatus shown in fig. 5) to include a scalpet assembly comprising a scalpet array (22) including a plurality of scalpets (23), wherein each scalpet includes a shaft (see paragraph 45, “…each punch 23 is a hollow tube with a lumen…”) comprising a lumen (34) coupled to a distal end configured to incise tissue at a target site (see paragraph 45 “…cutting edge 24 is provided at the free end of each punch…); configuring the resection device to perform fractional resections by incising skin tissue at the target site (see paragraph 47, “…drives the cap downward and therefore the platform and the punches to slide downward inside the cylinder towards the skin whereby cutting the skin for making the desired incisions…”) according to a protocol (see paragraph 44, “…protocol described via placement of rings (i.e. markers of a map) at predetermined incision sites…”) comprising a map (i.e. under a BRI of the claimed invention, the visual representation of the rings of paragraph 44 with placement on the skin of a patient are a map as they show the relative position of the parts of each incision site, see: https://www.merriam-webster.com/dictionary/map, “…a diagram or other visual representation that shows the relative position of the parts of something…”) of fractional resections (incisions, see paragraph 44, “…protocol described via placement of rings (i.e. markers of a map) at predetermined incision sites…”) configured to effect fractional skin tightening (see paragraphs 2 and 8, noting taught invention is directed to skin reduction or skin tightening); and configuring the resection device for removing the fractionally resected tissue from the target site (see paragraph 51, “…suction is applied to the lumen through the relief hole to hold the skin plug inside the lumen so it can be removed together with the punch...”).
Regarding claim 64,  Giovannoli discloses a method comprising: generating a protocol including a topographical map (i.e. under a BRI of the claimed invention, the visual representation of the rings of paragraph 44 with placement on the skin of a patient are a map as they show the relative position of the parts of each incision site, see: https://www.merriam-webster.com/dictionary/map, “…a diagram or other visual representation that shows the relative position of the parts of something…” and also https://www.merriam-webster.com/dictionary/topography, “the physical or natural features of an object or entity and their structural relationships”) of fractional skin resections (incisions, see paragraph 44, “…protocol described via placement of rings (i.e. markers of a map) at predetermined incision sites…”) configured to effect fractional skin tightening adjacent a target site (see paragraphs 2 and 8, noting taught invention is directed to skin reduction or skin tightening); configuring a resection device (entire apparatus shown in fig. 5) to include a scalpet assembly (22) comprising at least one scalpet (23), including a scalpet shaft (see paragraph 45, “…each punch 23 is a hollow tube with a lumen…”) comprising a proximal end, and a distal end configured to penetrate the tissue, wherein the scalpet shaft includes a lumen configured to pass tissue received through the distal end (see paragraph 45 “…cutting edge 24 is provided at the free end of each punch…) , configuring the resection device for performing the fractional resections by incising skin pixels at the target site (see paragraph 47, “…drives the cap downward and therefore the platform and the punches to slide downward inside the cylinder towards the skin whereby cutting the skin for making the desired incisions…”) according to the protocol (see paragraph 44, “…protocol described via placement of rings (i.e. markers of a map) at predetermined incision sites…”). 
Regarding claim 65,  Giovannoli discloses all of the limitations set forth in claim 63, wherein configuring the resection device comprises configuring the distal end of each scalpet to include at least one of a sharpened region (distal edge 24) and a blunt region (outer surface tubular portion of scalpet just proximal to the sharpened region)
Regarding claim 66,  Giovannoli discloses all of the limitations set forth in claim 63, wherein configuring the resection device comprises configuring the at least one scalpet to include a proximal end configured to pass tissue from the lumen (see image below).

    PNG
    media_image1.png
    415
    646
    media_image1.png
    Greyscale

Regarding claim 68,  Giovannoli discloses all of the limitations set forth in claim 63, wherein configuring the resection device comprises configuring the resection device to include a depth control device configured as adjustable to control a depth of the penetration of the scalpet array into the tissue (25, paragraph 0048).
Regarding claim 69,  Giovannoli discloses all of the limitations set forth in claim 63, wherein configuring the resection device for removing fractionally resected tissue configuring the scalpet assembly to couple to a vacuum component (29, paragraph 0051).
Regarding claim 70,  Giovannoli discloses all of the limitations set forth in claim 63, wherein the fractional resection comprises fractional resection of skin (incisions, paragraph 0044).
Regarding claim 71,  Giovannoli discloses all of the limitations set forth in claim 70, wherein the protocol comprises parameters of a fractional field, wherein the parameters include at least one of location (predetermined incision site, paragraph 0044), size, and contour.
Regarding claim 72,  Giovannoli discloses all of the limitations set forth in claim 71, wherein the protocol comprises a density of the fractional resection of the skin, wherein the density includes a percentage of fractionally resected skin within the fractional field, and an amount of the fractional skin tightening is proportional to the density (paragraph 0034-0035, area rule).
Regarding claim 73,  Giovannoli discloses all of the limitations set forth in claim 72, wherein the protocol comprises varying the density between a plurality of regions of the fractional field (paragraph 0034, 0035).
Regarding claim 74,  Giovannoli discloses all of the limitations set forth in claim 70, wherein the fractional resection comprises fractional resection of fat (paragraph 004, fat can be removed).
Regarding claim 75,  Giovannoli discloses all of the limitations set forth in claim 74, wherein the fractional resection of fat comprises percutaneous vacuum resection of the fat (paragraph 0004, 0051 suction) 
Regarding claim 76,  Giovannoli discloses all of the limitations set forth in claim 74, wherein the fractional resection of fat comprises topical percutaneous vacuum resection of the fat through fractional defects generated using the fractional resection of skin (paragraph 0055, 0056).
Regarding claim 77,  Giovannoli discloses all of the limitations set forth in claim 74, wherein the fractional resection of fat comprises fractional resection of tissue of at least one of a sub-dermal fat layer and a subcutaneous fat layer (subcutaneous fat layer is penetrated, paragraph 0055). 
Regarding claim 78,  Giovannoli discloses all of the limitations set forth in claim 74, wherein the fractional resection of fat comprises fractionally resecting at least one layer of fat in anatomical continuity with the fractional resection of the skin adjacent the at least one layer of fat (paragraph 0004). 
Regarding claim 79,  Giovannoli discloses all of the limitations set forth in claim 74, wherein the protocol comprises an amount of tissue for removal during the fractional resection of fat according to an amount of dimensional contouring of the topographical map, wherein the contouring includes three- dimensional contouring (under BRI, topographical is defined as https://www.merriam-webster.com/dictionary/topography, “the physical or natural features of an object or entity and their structural relationships” which reads on the template indicating the physical features of the placement of the incisions in patches 14, paragraph 0041-0044; non-planer reads on three-dimensional contouring, paragraph 0042).
Regarding claim 80,  Giovannoli discloses all of the limitations set forth in claim 74, wherein the protocol comprises closing an incision using at least one of the fractional resection of skin and the fractional resection of fat, wherein at least one dimension of the incision is reduced and iatrogenic incisional skin redundancies are eliminated (paragraph 0040, 0056, partial closing of the wounds will reduce one dimension of the incision).
Regarding claim 81,  Giovannoli discloses all of the limitations set forth in claim 74, wherein the protocol is generated with patient data and includes the map comprising a topographical map (under BRI, topographical is defined as https://www.merriam-webster.com/dictionary/topography, “the physical or natural features of an object or entity and their structural relationships” which reads on the template indicating the physical features of the placement of the incisions in patches 14, paragraph 0041-0044) of the fractional resections configured for at least one of the fractional skin tightening and contouring.
Regarding claim 82,  Giovannoli discloses all of the limitations set forth in claim 63, wherein the resections are closed using directed closure to selectively enhance the contouring (paragraph 0040).
Allowable Subject Matter
Claim 67 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The claims teach all of the limitations set forth in claim 63 (see above), however the claim has not been rejected over the body of prior art because it would not have been obvious to one with ordinary skill in the art at the time of the invention to configuring the resection device by coupling a rotational force to the at least one scalpet, wherein the rotational force is configured to rotate the at least one scalpet around its central axis, since there is no suggestion, motivation, or teaching to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771